Citation Nr: 1624075	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-17 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for ischemic heart disease (herein heart disease) with an initial 30 percent disability rating assigned, effective August 31, 2010.  

The claim was remanded in February 2014 and April 2015 for additional development and has been returned now for further appellate review.  

New evidence in the form of a March 2016 Disability Benefits Questionnaire (DBQ) was submitted by the Veteran to VA following the last adjudication of the claim in a December 2015 supplemental statement of the case (SSOC).  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C.A. § 7105 by adding new paragraph (e), has addressed new procedures for claims in which new evidence was received after the last SSOC without a waiver of agency of original jurisdiction (AOJ) consideration.  Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  The Board notes that, as the Veteran's appeal was perfected in May 2013, this new provision would apply.  Since the Veteran has not requested that the new evidence be considered by the AOJ in the first instance, the new evidence has been incorporated with the record for review by the Board.  



FINDINGS OF FACT

1.  Prior to December 18, 2015, the Veteran's heart disease has been productive of a workload of greater than 5 METs and a left ventricular ejection fraction (LVEF) greater than 50 percent without any episodes of congestive heart failure. 

2.  Beginning December 18, 2015, the Veteran's heart disease has been productive of a workload of greater than 3 METs but less than 5 METs without chronic congestive heart failure or an LVEF of less than 30 percent.  


CONCLUSIONS OF LAW

1.  Prior to December 18, 2015, the criteria for a disability rating in excess of 30 percent for heart disease are not met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7005 (2015).

2.  Beginning December 18, 2015, the criteria for a disability rating of 60 percent, but no higher, for heart disease are met.  38 U.S.C.A. §§ 5107, 1155; 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7005.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria-Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Also for consideration is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Also for consideration, is whether the collective effect of a veteran's service connected disabilities makes the disability picture and unusual or exceptional one.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

The Veteran's coronary artery disease is rated as 30 percent disabling, effective August 31, 2010, the date that heart disease was added to the list of diseases entitled to presumptive service connection in specific circumstances.  Under this code, the next highest rating, a 60 percent rating, is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7005 (2015).

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent.  Id.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).


Prior to December 18, 2015

In order for a higher initial schedular rating to be assigned in this case, the evidence must demonstrate a workload of five METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, left ventricular dysfunction with ejection fraction (LVEF) of 50 percent or less, or at least one episode of acute congestive heart failure in the past year.  However, prior to December 18, 2015, the evidence does not demonstrate that an initial rating in excess of 30 percent for heart disease is warranted.

A December 2010 DBQ submitted by the Veteran's private cardiologist indicated that a June 2010 exercise test had been conducted and revealed a METs level of eight and revealed an LVEF of 53 percent.  The physician stated that the Veteran did not have congestive heart failure and stated that the heart disease did not impact the Veteran's ability to work.  

Upon VA examination in December 2010, the cardiac workload was estimated to be between five and seven METs resulting in angina and an echocardiogram that month demonstrated an LVEF of 60 percent.  The examiner stated that the Veteran experienced exertional chest pain without the use of nitroglycerin and that a calculated METs of six corresponds to an LVEF of 60 percent.  The Veteran did not have congestive heart failure and his heart disease did not impact his ability to work.  

In a March 2011 statement from the Veteran's private cardiologist, it was noted that the Veteran denied chest pain, shortness of breath, palpitations, dizziness, or syncope as well as swelling of the feet.  The physician noted that the Veteran was stable from the cardiac point of view and he was advised to continue his present medical regimen.  The next month, the Veteran reported current symptoms of shortness of breath, palpitations, and chest pains.  

Upon VA examination in November 2013, the examiner, a VA cardiologist, noted the June 2010 exercise stress test which revealed the METs level of eight as well as an October 2013 echocardiogram which revealed an LVEF of 65 percent.  The examiner stated that the Veteran did not have congestive heart failure and that his heart disease did not impact his ability to work.  The examiner concluded that the heart disease was stable, the Veteran's exercise tolerance was fair, and his complaints of exhaustion were unrelated to his heart disease.  

Thereafter, records from the Veteran's private cardiologist demonstrate that the Veteran denied shortness of breath, chest pain, and leg swelling and his heart disease was described as stable in January and May 2013.  In December 2013, an echocardiogram revealed an LVEF of 64 percent and his left ventricular diastolic function was found to be normal.  Then, a January 2014 Persantine stress test resulted in complaints of right side facial pressure and tired chest, which resolved in recovery.  A spect myoview scintigraphy performed at that time revealed an LVEF of 63 percent.  There was no evidence of ischemia during this testing.  Finally, in September 2014, the Veteran again denied any exertional angina or shortness of breath and he was described as stable from a cardiac point of view on his current medical regimen.  The cardiologist noted that the January 2014 stress test showed areas of anterioapical septal scar, suggestive of wall myocardial infarction giving him ischemic heart disease, but without a new blockage.  

The remaining VA and private treatment records have been reviewed and fail to demonstrate heart disease with a workload of five or less METs, LVEF of 50 percent or lower, or congestive heart failure, as required for the next highest rating.  

The Board notes that at no time prior to December 18, 2015, did the evidence demonstrate a workload of actual or estimated METs of 5 or less.  The only METs reading from an actual exercise stress test came from the June 2010 test which revealed a METs of eight.  The lowest estimated METs level came from the December 2010 VA examiner, who estimated that the Veteran's METs level was six based on the Veteran's reports and his LVEF at the time.  The Board further notes that while the Veteran has reported symptoms such as shortness of breath, syncope, and angina upon exertion, such symptoms have been frequently denied upon examination throughout this period and have not been shown to be indicative of a lower METs level at any time during this period.  

Similarly, at no time has an LVEF of 50 percent or lower been found or estimated.  The lowest LVEF recorded during this period is also from the June 2010 stress test, which revealed an LVEF of 53 percent.  Since then, the LVEF recordings have been even higher.  

Finally, at no time has congestive heart failure ever been demonstrated.  In fact, the December 2010 and November 2013 VA examinations and the December 2010 DBQ from the Veteran's private cardiologist each state that the Veteran did not have any congestive heart failure.  

Thus, based on the foregoing, the preponderance of evidence is against a finding that the Veteran's heart disease disability approximated an initial schedular disability rating in excess of 30 percent prior to December 18, 2015.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005.





Beginning December 18, 2015

On December 18, 2015, the Veteran was treated by his private cardiologist, who stated that the Veteran denied exertional angina and shortness of breath and that his heart disease was stable.  The cardiologist noted that the Veteran was going to be moving primary doctors soon and so new labs were going to be ordered.  

In March 2016, the Veteran's private cardiologist submitted a new DBQ in which the estimated workload was between three to five METs resulting in dyspnea.  The DBQ listed September 2014 and the December 18, 2015, treatment dates as the bases for the diagnoses and also noted the January 2014 Persantine stress test and December 2013 echocardiogram which revealed LVEF of 64 percent.  

The Board notes that the March 2016 DBQ is likely based upon treatment of the Veteran, but it is unclear as to which treatment supports the finding for a METs level between three and five resulting in dyspnea.  The December 2013 and January and September 2014 treatment dates do not demonstrate that the Veteran's heart disease symptoms had worsened to that level, as the LVEF was found to be well above 50 percent, the Veteran's heart disease was described by the cardiologist as stable based on the testing and the Veteran's reports, and the stress testing was not shown to reveal any METs results.  As such, the Board can only conclude that the March 2016 DBQ findings of an estimated workload between three and five METs is based upon the private cardiologist's last treatment of the Veteran, which according to the record took place no earlier than on December 18, 2015.  

Therefore, resolving reasonable doubt in the Veteran's favor, the Board concludes that an increased initial rating of 60 percent is warranted for heart disease, effective December 18, 2015.  38 C.F.R. § 4.104, Diagnostic Code 7005.

At no time has congestive heart failure been demonstrated prior to or since that date nor has an LVEF of 30 percent or less been shown upon testing or estimated.  As such, a schedular rating in excess of 60 percent is not warranted during this period.  Id.  

The Board has not neglected to consider whether an extraschedular rating, under 
38 C.F.R. § 3.321(b) is warranted for the Veteran's heart disease for any period on appeal.  The criteria for rating heart disease include the symptoms that the Veteran has been found to have.  Although the Veteran has not been found to have symptoms that are not listed in the schedular criteria, the Board has also been aware, in reviewing the evidence, that the list of symptoms is not exhaustive but includes symptoms of like kind to those listed.  The evidence does not show that the Veteran has any symptoms of his heart disease that are not contemplated by the schedule.  Nor is this a case where his level of disability is not contemplated by the schedule.  The Board finds that the rating criteria specifically contemplate the Veteran's occasional shortness of breath, palpitations, and chest pains as well as angina and dyspnea upon exertion.  The rating criteria are specifically based on such impairment.  Moreover, the schedule includes levels of symptomatology more severe than what the Veteran has been shown to have.  For example, the schedule provides a 100 percent rating for more severe impairment of the heart or congestive heart failure.  

Finally, as noted above, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions does not capture all the service-connected disabilities experienced.  In this case, however, although the Veteran is also service-connected for diabetes mellitus, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration under 38 C.F.R. § 3.321(b).

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  

Where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The United States Court of Appeals for the Federal Circuit has held that TDIU is not raised in the appeal of an initial rating or claim for increase unless the Roberson elements are present.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not submitted evidence of unemployability or reported that his heart disease has rendered him unable to obtain and maintain gainful employment.  In addition, as noted above, the VA examiners and the Veteran's private cardiologist have each opined that the Veteran's heart disease does not impact his ability to work.  Thus, the Board concludes that consideration of entitlement to TDIU is not warranted.  

In making all of the determinations in this case, the Board has considered the statements of the Veteran regarding the severity of his service-connected heart disease.  However, the Board finds that the most probative evidence is that found in the treatment records and the examination reports discussed.  This is because those records and reports took into consideration the lay statements as well as a review of the relevant medical history and included the findings of medical professionals who have expertise in determining what symptoms are present and the severity of such symptoms. 

In summary, the Board concludes that a disability rating higher than 30 percent prior to December 18, 2015, is not approximated and that a disability rating of 60 percent but no higher is demonstrated beginning on that date.  The preponderance of the evidence is against granting a rating higher than otherwise indicated.  There is no reasonable doubt to resolve in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2008. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file and the Veteran has not identified any outstanding and available treatment records to VA.  

The Board notes that in July 2015, the Veteran was asked to identify and authorize VA to obtain all outstanding records of private treatment.  He provided authorizations for his private cardiologist, whose records through December 2015 have been obtained, as well as for Dr. A.A., whom he reported treats his diabetes, an unrelated disability.  The Veteran was informed in April 2016 that two requests had been sent to Dr. A.A. for treatment records and that it was ultimately his responsibility to obtain such records if they were relevant.  To date, he has not submitted any records from that physician.  As such, the Board finds that all identified and relevant private treatment records have been obtained in this case.  

VA provided an adequate examination in December 2010 and November 2013.  As discussed above, the Board finds that the VA medical examinations obtained in this case are adequate, as they predicated on a full examination of the Veteran.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided all necessary findings as well as a complete rationale for the opinions stated, relying on the evidence reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The issue on appeal was previously before the Board February 2014 and April 2015, when it was remanded for additional development.  In accordance with the remand instructions, all outstanding VA treatment records have been associated with the claims file, all treatment records with his private cardiologist have been obtained and associated with the claims file, the Veteran was issued the July 2015 letter regarding identifying and authorizing VA to obtain records of private treatment, and an SSOC was issued, most recently in December 2015.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


ORDER

Prior to December 18, 2015, a disability rating in excess of 30 percent for ischemic heart disease is denied. 

Beginning December 18, 2015, a 60 percent disability rating, but no higher, for ischemic heart disease is granted, subject to the regulations governing the payment of monetary benefits.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


